Citation Nr: 0305107	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  98-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension

(The issue of an increased evaluation for residuals of a 
fractured mandible with temporomandibular joint dysfunction 
(TMJ), currently rated as 30 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1956.  The veteran also had an additional period of reserve 
service subsequent to his active service.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned member of the 
Board on May 17, 2000 and a copy of the transcript of that 
hearing has been associated with the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for residuals of a 
fractured mandible with TMJ pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been requested by the RO.

2.	Hypertension was not present in service and is not 
otherwise related to service.
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The December 1997 and July 1998 rating decisions, the 
September 1998 Statement of the Case (SOC), and the December 
1998 and August 2002 Supplement Statements of the Case (SSOC) 
advised the veteran of the laws and regulations regarding 
service connection and informed him that service connection 
was being denied because there was no medical evidence 
establishing that his hypertension was related to active 
service.  The veteran was informed that there was no evidence 
showing he had hypertension while on active duty or within 
one year of leaving active service.  The SOC and SSOCs also 
informed the veteran what evidence the RO had obtained.  A 
November 2002 letter to the veteran specifically informed him 
that a grant of service connection required evidence showing 
that there is a relationship between the claimed condition 
and service.  The November 2002 letter asked the veteran to 
submit any additional evidence including names and dates and 
addresses of locations where he had received medical 
treatment.  The veteran did respond to this letter and cited 
treatment, but without dates of treatment this information is 
too vague for VA to be able to seek these records.  There is 
no indication that there is more information or medical 
evidence that has been identified with enough specificity to 
be found with respect to the veteran's hypertension.  In 
keeping with the duty to assist, the RO did provide the 
veteran with a VA examination for his hypertension in May 
1998.  The RO obtained service medical records both from 
active duty and reserve duty, as well as obtain the veteran's 
personnel records from his reserve service.  The RO also 
reviewed statements from one of the veteran's doctors, Dr. 
Ahmed.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).





II.  Entitlement to service connection for hypertension

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, hypertension is a chronic disease which is 
presumed to be service connected if it manifests to a 
compensable degree within one year of separation from active 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104 Diagnostic 
Code 7101 Note (1) (2002).  

The veteran's service medical records are negative for any 
mention of hypertension.  Service medical examination reports 
in June 1947 and June 1950 show blood pressure readings of 
112/88 and 120/80 respectively.  The veteran's separation 
examination report in June 1956 reveals a blood pressure 
reading of 140/90.  The veteran underwent a physical 
examination when he enlisted in the reserves in October 1956 
and had his blood pressure tested three times, sitting it was 
110/82, recumbent was 118/84, and standing after three 
minutes it was 130/88.  The veteran was not treated for 
hypertension nor did he complain of any symptoms during his 
entire service either active or reserve.  The RO gathered his 
service medical records form his reserve service which 
consistently show normal blood pressure readings on 
examinations from 1960 to 1987.  His blood pressure readings 
were generally in the range of 140/80 with his most recent 
examination in August 1987, just before he left the reserves, 
showing blood pressure of 148/86.  The service medical 
records also contain reports of the veteran's medical history 
in which he indicates that there is no history of high blood 
pressure.  At no point in the veteran's voluminous service 
medical records are there findings of hypertension.

The veteran testified at two hearings where he initially 
asserted that his high blood pressure began in the 1950's.  
At his hearing before the Board he testified that he first 
noticed his high blood pressure in the 1970s.  The veteran 
also testified that his service medical records were not 
entirely accurate since he himself had taken the readings and 
filled out the paperwork while he was in the reserves, as 
part of his duties as a medical corpsman.

The veteran underwent a VA examination in May 1998.  The 
examiner noted the veteran claimed a long-standing history of 
high blood pressure.  The examiner reviewed the claims file 
and noted annual service physicals showing blood pressure in 
the 140/80 to 140/86 range.  The examiner stated these were 
borderline high levels.  The examiner found the veteran's 
blood pressure to be 150/80 with an irregular pulse and a 
systolic murmur.  The examiner noted diagnoses of 
hypertension and probable arteriosclerotic heart disease, but 
after reviewing the claims folder, was unable to find 
evidence of high blood pressure in service.  

Lastly, the veteran has submitted statements from Dr. Ahmed 
dated in May 2000 and July 2001 which indicate that he is 
treating the veteran for hypertension.  Dr. Ahmed does not 
offer any etiology for the hypertension other than to say 
that the veteran has a history of hypertension.  Dr. Ahmed 
does not provide any link between the veteran's hypertension 
and his military service.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links his hypertension to 
service.  The service medical records do not show any 
hypertension, with multiple blood pressure readings shown 
over 40 years with no evidence of hypertension.  The veteran 
himself has stated that he had hypertension in service but 
his statements are contradictory in that he says it began in 
the 1950s and then later states that it began in the 1970s.  
Additionally, the veteran has suggested that he inaccurately 
filled out his own medical information while in the service, 
which calls into question the credibility of his testimony as 
to his medical history.  The VA examiner in 1998 noted the 
veteran's history of hypertension in service but after 
reviewing the claims folder, was unable to find evidence of 
high blood pressure in service.  The statements from Dr. 
Ahmed do not indicate any etiology for hypertension and do 
not link his hypertension to service in any way.  Since there 
is no link to service shown, service connection is not 
warranted. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 

Hypertension is considered to be a chronic disease and is 
presumed to be service connected if it manifests to a 
compensable degree within one year of leaving service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  Here, there is no evidence 
that hypertension has manifested within the presumptive 
period.  The veteran left active duty in 1956 and had a 
diastolic reading of 90 at that time, but an isolated reading 
of 90 is not sufficient evidence to conclude that 
hypertension was present at that time.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 Note (1) (2002).  There were numerous 
blood pressure readings in service and later that showed his 
readings in the normal range.  There is also no evidence of 
high blood pressure readings while the veteran was in the 
reserves from 1956 to 1987 or immediately following.  
Therefore, the veteran's hypertension cannot be presumed to 
be service connected.  Id.


ORDER

Entitlement to service connection for hypertension is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

